Exhibit 10.5



Amendment No. 6 to the

CopyTele, Inc. 2003 Share Incentive Plan

Amended by the Company’s Board of Directors on July 15, 2010

Effective July 15, 2010, the following sections of the Company’s 2003 Share
Incentive Plan are hereby amended to read in their entity as follows:

Section 6(e)(i) and (ii) is hereby amended to read in its entirety as follows:

“(e)  Post-Employment Exercises.  Upon termination of employment of any
employee, termination of service on the Board of Directors of a Director
Participant or of the continuing services of any consultant with the Company and
all subsidiary corporations and parent corporations of the Company, any Stock
Option previously granted to the employee, Director Participant or consultant,
unless otherwise specified by the Committee in the Stock Option Agreement,
shall, to the extent not theretofore exercised, terminate and become null and
void; provided, however, that:

(i)       if the employee, Director Participant or consultant shall die while in
the employ or service of such corporation or in the case of an Incentive Stock
Option granted to an employee, die during the three (3) month period following
termination of employment or, in the case of a Nonqualified Stock Option granted
to an employee, Director Participant or consultant, during the five (5) year
period, following termination of employment or service whichever is applicable,
and at a time when such employee, Director Participant or consultant was
entitled to exercise a Stock Option as herein provided, the legal representative
of such employee, Director Participant or consultant, or such person who
acquired such Stock Option by bequest or inheritance or by reason of the death
of the employee, Director Participant or consultant, may, not later than five
(5) years from the date of death, exercise such Stock Option, to the extent not
theretofore exercised, in respect of any or all of such number of shares of
Common Stock as specified by the Committee in such Stock Option; provided,
however, that in the case of an Incentive Stock Option granted to an employee
who dies during the three (3) month period following termination of employment,
such Stock Option shall become a Nonqualified Stock Option after the three (3)
month period following termination of employment; and

(ii)      if the employment of any employee or the continuing services of any
Director Participant or consultant to whom such Stock Option shall have been
granted shall terminate by reason of the employee’s, Director Participant’s or
consultant’s retirement (at such age or upon such conditions as shall be
specified by the Committee), disability (as described in Section 22(e)(3) of the
Code) or dismissal by the employer other than for cause (as defined below), and
while such employee, Director Participant or consultant is entitled to exercise
such Stock Option as herein provided, such employee, Director Participant or
consultant shall have the right to exercise such Stock Option so granted in
respect of any or all of such number of shares as specified by the Committee in
such Stock Option, at any time up to and including (x) five (5) years after the
date of such termination of employment or services in the case of termination by
reason of retirement, disability (as described in Section 22(e)(3) of the Code)
or dismissal other than for cause, provided, however, (y) with respect to an
Incentive Stock Option, such Incentive Stock Option shall convert to a
Nonqualified Stock Option after (A) one (1) year after the date of termination
of employment by reason of disability (as described in Section 22(e)(3) of the
Code), and (B) three (3) months after the date of termination of employment due
to retirement or dismissal other than for cause.”



--------------------------------------------------------------------------------





Section 14 is hereby amended to read in its entirety as follows:

“14.      Director Participant’s Termination.  If a Director Participant’s
service as a director of the Company terminates, any Nonqualified Stock Option
previously granted to such Director Participant shall, to the extent not
theretofore exercised, terminate and become null and void; provided, however,
that:

          (a)       if a Director Participant holding an outstanding
Nonqualified Stock Option dies, such Nonqualified Stock Option shall, to the
extent not theretofore exercised, remain exercisable for five (5) years after
such Director Participant’s death, by such Director Participant’s legatee,
distributee, guardian or legal or personal representative; and

          (b)       if the service of a Director Participant to whom such
Nonqualified Stock Option shall have been granted shall terminate by reason of
(i) such Director Participant’s disability (as described in Section 22(e)(3) of
the Code), (ii) voluntary retirement from service as a director of the Company,
or (iii) failure of the Company to retain or nominate for re-election such
Director Participant who is otherwise eligible, unless due to any act of (A)
fraud or intentional misrepresentation, or (B) embezzlement, misappropriation or
conversion of assets or opportunities of the Company or any direct or indirect
subsidiary of the Company, while such Director Participant is entitled to
exercise such Nonqualified Stock Option as herein provided, such Director
Participant shall have the right to exercise such Nonqualified Stock Option so
granted in respect of any or all of such number of shares of Common Stock
subject to such Nonqualified Stock Option at any time up to and including (X)
five (5) years after the date of such termination of service due to failure of
the Company to retain or nominate for re-election such Director Participant who
is otherwise eligible, unless due to any act of (1) fraud or intentional
misrepresentation, or (2) embezzlement, misappropriation or conversion of assets
or opportunities of the Company or any direct or indirect subsidiary of the
Company, and (Y) five (5) years after the date of termination of service in the
case of termination of service by reason of voluntary retirement or disability;
and



2

--------------------------------------------------------------------------------





          (c)       if the Director Participant shall die during the five (5)
year period, whichever is applicable, specified in clause (ii) above and at a
time when such Director Participant was entitled to exercise a Nonqualified
Stock Option as herein provided, the legal representative of such Director
Participant, or such person who acquired such Nonqualified Stock Option by
bequest or inheritance or by reason of the death of the Director Participant
may, not later than five (5) years from the date of death, exercise such
Nonqualified Stock Option, to the extent not theretofore exercised, in respect
of any or all of such number of Shares subject to such Nonqualified Stock
Option.

          In no event, however, shall a Director Participant be entitled to
exercise any Stock Option issued under this Section 14 after the expiration of
the period of exercisability of such Stock Option, as specified therein.”



3